DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONTROLLING EXPOSURE BASED ON INVERSE GAMMA CHARACTERISTIC.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection unit (claims 1-2), acquisition unit (claims 1, 4-7), conversion unit (claims 1, 4, 7), control unit (claims 1, 6-7), storage unit (claim 4), generation unit (claims 5-6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 7 is objected to because of the following informalities:  The limitation “…the acquired image processing relating to luminance value…” should be changed to “…the acquired information on image processing relating to luminance of the image….  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  The limitation “…the acquired image processing relating to luminance…” should be changed to “…the acquired information on image processing relating to luminance…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maruyama et al. (US 2022/0078325 A1) hereinafter referenced as Maruyama.
The applied reference has a common Applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claim 1, Maruyama discloses 
An image capturing control apparatus (103; fig. 4), comprising: 
a detection unit (406; fig. 4) configured to detect a specific object area in an image captured by an image capturing apparatus ([0051]); 
an acquisition unit (404; fig. 4) configured to acquire a first input/output characteristic (Gamma) of the image capturing apparatus ([0092]); 
a conversion unit (407 at S904-S913; figs. 4, 10) configured to convert the image by acquiring a second input/output characteristic that is an inverse input/output characteristic (inverse of the gamma) to the first input/output characteristic, and by applying the second input/output characteristic to the image ([0093]); and 
a control unit (407 at S905; figs. 4, 10) configured to control exposure of the image capturing apparatus based on a luminance value of the specific object area in the converted image ([0094], [0053]).

Regarding claim 2, Maruyama discloses everything claimed as applied above (see claim 1), in addition, Maruyama discloses, wherein the detection unit (406) detects a face area or a human body area as the specific object area in the image ([0051]). 

Regarding claim 3, Maruyama discloses everything claimed as applied above (see claim 1), in addition, Maruyama discloses, wherein the first input/output characteristic is a gamma characteristic ([0093]), and the second input/output characteristic is an inverse gamma characteristic ([0093]).

Regarding claim 7, Maruyama discloses everything claimed as applied above (see claim 1), in addition, Maruyama discloses, wherein the acquisition unit acquires information on image processing relating to luminance of the image (The gamma characteristic information; [0093]),
wherein, with the acquired image processing relating to luminance value, the conversion unit converts the image by applying an inverse conversion characteristic of a luminance conversion characteristic of the image processing to the image ([0093]), and
wherein the control unit (407 at S905; figs. 4, 10) controls exposure of the image capturing apparatus based on the luminance value of the specific object area in the converted image ([0094], [0053]). 

Regarding claim 8, it discloses a method for implementing the apparatus of claim 1. Thus, claim 8 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).

Regarding claim 9, it discloses a method for implementing the apparatus of claim 2. Thus, claim 9 is an inherent variation of claim 2 and is interpreted and rejected for the same reasons as stated above (see claim 2).

Regarding claim 10, it discloses a method for implementing the apparatus of claim 3. Thus, claim 10 is an inherent variation of claim 3 and is interpreted and rejected for the same reasons as stated above (see claim 3).

Regarding claim 14, Maruyama discloses everything claimed as applied above (see claim 8), in addition, Maruyama discloses, 
wherein information on image processing relating to luminance of the image (The gamma characteristic information; [0093]) is acquired,
wherein, with the acquired image processing relating to luminance value valid (If the gamma characteristic is used to convert the image, it can be said to be valid.), the image is converted by applying an inverse conversion characteristic of a luminance conversion characteristic of the image processing to the image ([0093]), and
wherein the exposure of the image capturing apparatus based on the luminance value of the specific object area in the converted image (S905; figs. 4, 10; [0094], [0053]). 

Regarding claim 15, it recites similar limitations to claim 1, and is therefore rejected for the same reasons as stated above (see claim 1).

Regarding claim 16, it recites similar limitations to claim 2, and is therefore rejected for the same reasons as stated above (see claim 2).

Regarding claim 17, it recites similar limitations to claim 3, and is therefore rejected for the same reasons as stated above (see claim 3).

 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (CN 101262567 A).

Regarding claim 8, Shen discloses 
A method for controlling an image capturing apparatus, comprising: 
detecting a specific object area in an image captured by the image capturing apparatus (Step 102; fig. 1; The acquisition of the preliminary exposure image data inherently includes the detection of a specific object area as the specific object area is not defined and could include the entirety of the image.); 
acquiring a first input/output characteristic of the image capturing apparatus (Step 104; To perform an inverse gamma correction on the acquired image to data to obtain linear data, a gamma function must be acquired; [36]-[42]); 
converting the image by acquiring a second input/output characteristic that is an inverse input/output characteristic to the first input/output characteristic and applying the second input/output characteristic to the image (Step 104; To perform an inverse gamma correction on the acquired image data to obtain linear data, an inverse gamma function must be acquired; [36]-[42]); and 
controlling exposure of the image capturing apparatus based on a luminance value of the specific object area in the converted image (Step 105; The exposure is controlled based on a linear image brightness value.  The linear image brightness value is a brightness value of the converted image.  Therefore, if the exposure is controlled based on brightness, it is inherently controlled based on luminance.  The specific object area may be the entire image as it is never defined in the claim.).

Regarding claim 10, Shen discloses everything claimed as applied above (see claim 8), in addition, Shen discloses, wherein the first input/output characteristic is a gamma characteristic, and the second input/output characteristic is an inverse gamma characteristic ([40]).

Regarding claim 14, Shen discloses everything claimed as applied above (see claim 8), in addition, Shen discloses, wherein information on image processing relating to luminance of the image is acquired (Gamma correction is processing relating to luminance of the image.  Therefore, the acquired gamma function reads on information on image processing relating to luminance of the image; [36]-[42]),
wherein, with the acquired image processing relating to luminance valid, the image is converted by applying an inverse conversion characteristic of luminance conversion characteristic of the image processing to the image (Gamma function is subjected to inverse gamma operation to obtain linear data; [36]-[42]), and
wherein exposure of the image capturing apparatus is controlled based on the luminance value of the specific object area in the converted image (Step 105; The exposure is controlled based on a linear image brightness value.  The linear image brightness value is a brightness value of the converted image.  Therefore, if the exposure is controlled based on brightness, it is inherently controlled based on luminance.  The specific object area may be the entire image as it is never defined in the claim.). 
 
Regarding claim 15, Shen discloses 
A non-transitory computer-readable medium storing a program for causing a computer to execute a method comprising: 
detecting a specific object area in an image captured by the image capturing apparatus (Step 102; fig. 1; The acquisition of the preliminary exposure image data inherently includes the detection of a specific object area as the specific object area is not defined and could include the entirety of the image.); 
acquiring a first input/output characteristic of the image capturing apparatus (Step 104; To perform an inverse gamma correction on the acquired image to data to obtain linear data, a gamma function must be acquired; [36]-[42]); 
converting the image by acquiring a second input/output characteristic that is an inverse input/output characteristic to the first input/output characteristic and applying the second input/output characteristic to the image (Step 104; To perform an inverse gamma correction on the acquired image data to obtain linear data, an inverse gamma function must be acquired; [36]-[42]); and 
controlling exposure of the image capturing apparatus based on a luminance value of the specific object area in the converted image (Step 105; The exposure is controlled based on a linear image brightness value.  The linear image brightness value is a brightness value of the converted image.  Therefore, if the exposure is controlled based on brightness, it is inherently controlled based on luminance.  The specific object area may be the entire image as it is never defined in the claim.).

Regarding claim 17, Shen discloses everything claimed as applied above (see claim 15), in addition, Shen discloses, wherein the first input/output characteristic is a gamma characteristic, and the second input/output characteristic is an inverse gamma characteristic ([40]).

Allowable Subject Matter
Claims 4-6, 11-13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, 11, and 18, the prior art of record fails to disclose storing a plurality of second input/output characteristics and identification information on a corresponding one of a plurality of image capturing apparatuses in association with each other.

Regarding claims 5, 12, and 19, the prior art of record fails to disclose generating the first input/output characteristic based on the luminance value of the specific object area in each of a plurality of images when no first input/output characteristic is acquired.

Regarding claims 6, 13, and 20, the prior art of record fails to disclose controlling exposure within a predetermine range of which the image capturing apparatus captures a plurality of images and generating the first or second input/output characteristic based on the luminance of the specific object area in each of the images when no input/output characteristic is acquired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (US 2018/0089811 A) discloses performing exposure control based on an inverse gamma characteristic ([0057]).
	Ando (JP 2019-106741) and Ando (JP 2016-005244) disclose converting an image using an inverse gamma characterstic and then performing exposure correction on the converted image (figs. 1-2).
	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        8/12/2022